Exhibit12.1 RATIO OF EARNINGS TO FIXED CHARGES Nine Months Ended September 30, 2013 Net loss $ ) $ ) $ ) $ ) $ ) $ ) Fixed charges: Interest expense - - - Estimate of interest within rental expense (1) Total fixed charges Deficiency of earnings available to cover fixed charges $ ) $ ) $ ) $ ) $ ) $ ) Ratio of earnings to fixed charges Used approximately 1/5 of rent expense on operating leases. During each of these periods, our earnings were less than our fixed charges. The amount of such deficiency was approximately $19.2 million for the nine months ended September 30, 2013, and $22.3 million, $5.2 million, $26.6 million, $12.8 million and $14.0 million for the fiscal years 2012, 2011, 2010, 2009 and 2008, respectively.
